Citation Nr: 1008848	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-33 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a nasal/sinus 
disability.
 
2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left eye 
disability.

3.  Entitlement to service connection for a left eye 
disability.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to March 
1983.

These matters come before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In that decision, the RO denied entitlement 
to service connection for residuals of an eye injury and a 
nasal/sinus disability.  

In his October 2007 and January 2008 substantive appeals (VA 
Form 9), the Veteran requested a Board hearing before a 
Veterans Law Judge at the RO (Travel Board hearing).  In a 
November 2008 written statement (VA Form 21-4138), the 
Veteran withdrew his hearing request.

The RO denied entitlement to service connection for nasal 
septal deformity, status post septoplasty and tuboplasty in a 
December 1998 rating decision.  The RO did not consider 
whether service connection was warranted for the now 
currently diagnosed allergic rhinitis.  Therefore, the Board 
need not consider whether new and material evidence has been 
submitted to reopen the current claim for a nasal/sinus 
disability and a new decision on the merits is required.  
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (A claim based 
on a new diagnosis is a new claim, and is adjudicated without 
regard to prior denials that did not consider that 
diagnosis); cf. Velez v. Shinseki, 23 Vet. App. 199 (2009) 
(in determining whether new and material evidence is 
required, the focus of the Board's analysis must be on 
whether the evidence presented truly amounts to a new claim 
based upon distinctly diagnosed diseases or injuries).  Here 
the claim is based on a distinct diagnosis. 

The issue of entitlement to service connection for a left eye 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's nasal/sinus disability is not the result of 
an in-service disease or injury.
  
2.  In a September 1997 rating decision, the RO denied the 
Veteran's claim for service connection for a left eye 
disability as not well grounded because there was no medical 
evidence of an eye disability related to service.

3.  The last final denial of the Veteran's claim for service 
connection for a left eye disability was in a May 2006 rating 
decision in which the RO determined that new and material 
evidence had not been received to reopen the Veteran's claim 
because there was no medical evidence of an eye disability 
related to service.

4.  Evidence received since the May 2006 RO decision includes 
information that was not previously considered and which 
relates to an unestablished fact necessary to substantiate 
the claim, the absence of which was the basis of the previous 
denial. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a nasal/sinus 
disability are not met.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  The RO's September 1997 and May 2006 rating decisions 
that denied the claim for service connection for a left eye 
disability are final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2009).

3.  The evidence received since the May 2006 decision is new 
and material and sufficient to reopen the claim for service 
connection for a left eye disability.  38 U.S.C.A. 
§§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In light of the Board's favorable decision in reopening the 
Veteran's claim for service connection for a left eye 
disability, the claim is substantiated, and there are no 
further VCAA duties with regard to that issue.  Wensch v. 
Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not 
be substantiated through such notice and assistance).

As for the Veteran's claim for service for a nasal/sinus 
disability, under the VCAA, VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-adjudication letter dated in February 2007, the RO 
notified the Veteran of the evidence needed to substantiate 
his claim for service connection for a nasal/sinus 
disability.  This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the February 2007 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in the February 2007 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

VA obtained the Veteran's service treatment records, 
pertinent service personnel records, Social Security 
Administration (SSA) disability records, and all of the 
identified post-service VA treatment records and private 
medical records.  

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon, 20 Vet. App. 
at 83.

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  Id.  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83. 

The Veteran was not afforded a VA examination for a 
nasal/sinus disability.  As discussed below, the record does 
not contain competent evidence that the Veteran's nasal/sinus 
disability may be related to a disease or injury in service.  
A VA examination is therefore not necessary.  See McLendon, 
20 Vet. App. at 79.

Analysis 

Service Connection

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's VA medical records, including a March 2009 VA 
mental health outpatient treatment note, reveal that he has 
been diagnosed as having allergic rhinitis.  Thus, a current 
nasal/sinus disability has been demonstrated.

There is no evidence of any nasal/sinus related symptoms or 
treatment in service and the Veteran's January 1983 
separation examination reveals that his nose was normal at 
the time of separation.  

The Veteran has reported on several occasions that his sinus 
symptoms began while at Fort Leonard Wood, Missouri.  His 
service personnel records reveal that while on active duty, 
he was stationed at the following locations: Fort Jackson, 
South Carolina; Fort Eustis, Virginia; Fort Davis, Panama; 
and Fort Story, Virginia.  After being released from active 
duty, he served with the Army Reserve.  While the Veteran may 
have been at Fort Leonard Wood while serving with the Army 
Reserve, the evidence reveals that he was not stationed at 
that facility while on active duty.  

The first clinical evidence of a nasal/sinus disability is an 
April 1987 medical treatment record which indicates that the 
Veteran was treated for coughing, nasal drainage, and 
congestion.  The first complaint of a nasal/sinus disability 
was the Veteran's November 1998 claim for service connection 
for nasal draining composition, which he reported as 
beginning in April 1987.  A November 1999 medical treatment 
record reveals that the Veteran reported that his sinus 
problems began in 1984.  Furthermore, a February 2002 VA 
allergy clinic note indicates that the Veteran reported that 
he had an approximately 17 year history of chronic rhinitis 
symptoms.  

Regardless of the inconsistencies in the Veteran's reports as 
to the onset of his nasal/sinus symptoms, the evidence, 
including his reports, reveals that the earliest possible 
onset of such symptoms was in 1984.  As nasal/sinus symptoms 
were not noted in service, a continuity of symptomatology has 
not been demonstrated.  There is no other evidence of a 
relationship between the Veteran's nasal/sinus disability and 
service, and neither the Veteran nor his representative has 
alluded to the existence of any such evidence.

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
service connection for a nasal/sinus disability must be 
denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-57.

Petition to Reopen

Generally, an RO decision denying a claim which has become 
final may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether it is new and material.  
Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material 
evidence has been presented to reopen a claim, the evidence 
for consideration is that which has been presented or secured 
since the last time the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The RO denied the Veteran's claim for service connection for 
a left eye disability in September 1997 as not well grounded 
because there was no medical evidence of an eye disability 
related to service.  The Veteran was notified of the RO's 
decision, did not appeal, and the decision became final.  See 
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 20.1103.

The Veteran attempted to reopen his claim for service 
connection for a left eye disability in March 2006.  The RO 
denied his petition to reopen in a May 2006 rating decision 
as new and material evidence had not been submitted.  The 
Veteran did not appeal and the May 2006 decision became 
final.  Id.  Therefore, the Board will review the evidence 
submitted since the May 2006 rating decision in order to 
determine whether or not it is new and material.

Pertinent new evidence received since the May 2006 denial 
includes VA medical records.  As this additional evidence 
shows that the Veteran has been diagnosed as having various 
left eye disabilities, the evidence is new and material and 
the Veteran's claim is reopened.  


ORDER

Entitlement to service connection for a nasal/sinus 
disability is denied.

As new and material evidence has been received, the petition 
to reopen the claim for service connection for a left eye 
disability is granted.
REMAND

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, he must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided."  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).

The Veteran was afforded a VA examination for a left eye 
disability in February 2008.  He was diagnosed as having 
polypoidal choroidal dystrophy, a corneal scar in the left 
eye, and legal blindness of the left eye and a medical 
opinion was provided as to whether the left eye disability 
was related to service.  The Veteran's claims file was not 
available for review at the time of the February 2008 VA 
examination.  Upon reviewing the claims file, the physician 
who conducted the February 2008 VA examination provided a 
second opinion in March 2008.   

The Veteran has stated, and his service treatment records 
confirm, that he injured his left eye while welding in 
November 1979 when a piece of medal scratched his eye.  He 
also reported eye pain subsequent to welding in January 1978 
and pain when he moved his eyes in June 1982. 

A January 2007 VA nursing emergency department treatment note 
reveals that the Veteran reported experiencing chronic left 
eye pain ever since a welding accident in 1978.  In an April 
2007 written statement (VA Form 21-4138), he stated that he 
began having problems with his eye while stationed at Fort 
Eustis, Virginia.  His service personnel records confirm that 
he was stationed at that location from October 1977 to May 
1980 and from June to July 1982.

A medical opinion is inadequate if it does not take into 
account the Veteran's reports of symptoms and history (even 
if recorded in the course of the examination).  Dalton v. 
Peak, 21 Vet. App. 23 (2007).

The physician who conducted the February 2008 VA examination 
did not consider the Veteran's statements as to continuity of 
left eye symptomatology and did not acknowledge his treatment 
for left eye pain in January 1978 and June 1982.
VA regulations provide that where an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2009); see 38 C.F.R. 
§ 19.9 (2009).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 

The Veteran is competent to report his history of left eye 
symptoms.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 
F.3d at 1336.  As the February 2008 VA examination report and 
the March 2008 opinion did not consider the Veteran's reports 
of left eye symptoms since service and his treatment for left 
eye pain in January 1978 and June 1982, a new examination is 
required. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his current left eye disability.  All 
indicated tests and studies should be 
conducted.

The claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report or in an addendum.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
Veteran's current left eye disability is 
related to his in service left eye 
injuries or any other disease or injury 
in service.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so.
 
The examiner is advised that the Veteran 
is competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

2.  If any benefit for which an appeal 
has been perfected remains denied, issue 
a supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


